The opinion of the court was delivered by
Lloyd, J.
A bill was filed in this case by a purchaser to be relieved of his bid made at a mortgage foreclosure sale. He was a judgment creditor and sought to protect his judgment at the sale. The 'propertjr consisted of approximately one hundred acres of unimproved land, and the basis of appellant’s bill was that the property was without access to the public highway; that the advertisement did not disclose the location of the property except to state that it was in the township of Passaic, Morris county; that the complainant had bid at the sale upon the representations of the parties in the foreclosure suit that the premises were situated upon a public road for a distance of approximately fourteen hundred feet; while in fact the premises consisted of lands apart from the highways and having access thereto only over lands belonging *89to other persons; and that by reason of this false information he was induced to bid a price much above the value of the property.
After hearing the evidence the learned vice-chancellor reached the conclusion that the averments had not been substantiated and advised a decree dismissing the bill.
A fair reading of the testimony convinces us that the bill was properly dismissed. The appellant’s mistake was in reliance upon loose information from persons for whom the parties to the litigation were not shown to be responsible, rather than in obtaining information from reliable sources which were open to him and the neglect of which produced his present situation.
The decree is affirmed.
For affirmance—The Chief-Justice, Trenchard, Parker, Campbell, Lloyd, Case, Bodine, Van Buskiric, Mc-GlENNON, KAYS, HETFIELD, DEAR, JJ. 12.
For reversal—None.